Citation Nr: 0605900	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  00-13 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for major depression.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for a knee disorder.

5.  Entitlement to service connection for a urinary or 
prostate disorder.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran apparently had active service from February 1974 
to February 1978.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the St. 
Paul, Minnesota, Department of Veterans Affairs (VA) Regional 
Office (RO).  By a rating decision prepared in April 2000 and 
issued in May 2000, the RO, in pertinent part, denied claims 
of entitlement to service connection for arthritis of the 
knees and back and for a major depressive disorder, claimed 
as depression.  The RO also denied a request to reopen a 
claim of entitlement to service connection to service 
connection for PTSD, although the RO characterized the 
determination only as a denial of service connection for that 
disorder.  Following issuance of a statement of the case 
(SOC) in May 2000, the veteran perfected his substantive 
appeal as to each of these issues later that same month, in 
May 2000.   
 
By a rating decision issued in February 2003, the RO denied a 
claim of entitlement to service connection for a 
urinary/prostate disorder.  The veteran timely disagreed in 
March 2003, and, after the RO issued a SOC in April 2003, the 
veteran's timely substantive appeal as to this issue was 
received in May 2003.  The veteran withdrew his appeals as to 
the claims of entitlement to service connection for PTSD, 
arthritis of the back and knees, and depression, but then 
requested that the appeals be reinstated.  Those issues 
remain before the Board on appeal.

In May 2000, the veteran perfected appeal of denial of 
entitlement to service connection for heat exhaustion.  By a 
statement submitted and received in October 2000, the veteran 
withdrew that appeal.  That issue is not before the Board for 
appellate review at this time.  The veteran also withdrew 
disagreement as to denial of service connection for other 
issues (hypertension, bilateral lower extremity edema, 
headaches) and did not reinstate his disagreement with those 
determinations.  No substantive appeal appears to have been 
completed as to those issues, and those issues are not before 
the Board for appellate review.  

In December 2003, the veteran requested a videoconference 
hearing before the Board.  The veteran thereafter requested 
an in-person hearing before the Board.  The requested Board 
hearing was conducted in November 2005 before the undersigned 
Veterans Law Judge in Washington, DC.  

At his Board hearing, the veteran requested that the record 
be left open 90 days to allow him to submit additional 
evidence.  As that period of time has elapsed, appellate 
review may proceed.

The veteran submitted additional evidence following his 
November 2005 Board hearing.  With that evidence, he provided 
a waiver of his right to have that evidence reviewed by the 
RO prior to final appellate adjudication.  Appellate review 
may proceed.  38 C.F.R. § 20.1304 (2005).  

The claims of entitlement to service connection for PTSD, 
major depression, a urinary/prostate disorder, and a back 
disorder are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A rating decision issued in June 1996 denied a request to 
reopen a claim of entitlement to service connection for PTSD.

2.  The veteran was notified that a February 1998 notice of 
disagreement was not timely as to the June 1996 denial of the 
request to reopen the claim for service connection for PTSD, 
and, when the veteran did not disagree with the determination 
as to the timelines of his disagreement with the June 1996 
rating decision, that decision became final.  

3.  The VA clinical records of the veteran's psychiatric 
treatment since June 1996 are new, and are relevant to his 
claim for service connection for PTSD, and contribute to a 
more complete picture of the veteran's psychiatric disorders.
 
4.  The veteran was not treated for a knee injury in service, 
nor was a chronic knee disorder diagnosed prior to May 2001, 
and the veteran's current complaints of knee pain have been 
medically attributed to disorders for which service 
connection is not in effect.


CONCLUSIONS OF LAW

1.  Evidence received subsequent to a final June 1996 rating 
decision is new and material to reopen a claim of entitlement 
to service connection for PTSD.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2001, as in effect prior to 
August 29, 2001).

2.  The criteria for service connection for a knee disorder 
have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for PTSD and for a knee disorder.

Preliminary Matters:  Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

In this case, since the claims underlying this appeal were 
originally submitted in 1999, prior to the enactment of the 
VCAA, no notice regarding the VCAA could be issued before the 
initial unfavorable agency decision was prepared.  Instead, 
following the enactment of the VCAA, the veteran was 
notified, by a letter issued in April 2001, that the claim of 
entitlement to service connection for PTSD, which continued 
to be denied, and the claims of entitlement to service 
connection which had been denied as not well-grounded, 
including the claim for service connection for arthritis of 
the knees, would be reviewed on a de novo basis because of 
the enactment of the VCAA.  

Although the veteran was not specifically notified of the 
requirement that he submit new and material evidence to 
reopen the claim of entitlement to service connection for 
PTSD, and was not specifically notified of the law and 
regulations governing a determination as to whether new and 
material evidence has been received to reopen a claim, the 
Board has decided this issue in the veteran's favor.  Since 
the Board concludes, below, that new and material evidence 
has been submitted to reopen the claim of entitlement to 
service connection for PTSD, remand of this issue to provide 
notification under the VCAA is not required.  

In a supplemental statement of the case (SSOC) issued in 
April 2003, the veteran was provided with the complete text 
of 38 C.F.R. § 3.159, as revised to incorporate and implement 
the VCAA.  

There is no allegation from the claimant that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of these claims, or that he is aware of any 
other evidence which might be relevant.  When considering the 
notification letters, the rating decisions on appeal, the 
veteran's testimony before the Board in November 2005, and 
the SOC and SSOCs issued, as a whole, the Board finds that 
the veteran and the veteran's representative were aware of 
the evidence required to substantiate each of his claims.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  
In particular, the Board notes that, during the lengthy 
pendency of the claims on appeal, the veteran has had 
numerous opportunities to submit evidence or statements and 
argument on his behalf, has been afforded several VA 
examinations, and has testified before the Board.  

The Board finds that the veteran has had an opportunity to 
review the evidence and comment on that evidence, testified 
in his own behalf at a hearing before the Board in November 
2005, and has been afforded appropriate due process as set 
forth in VA regulations.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  

Both the duty to assist the veteran and the duty to notify 
the veteran have been met.  Given the length of the pendency 
of the claims, the veteran's numerous opportunities to submit 
evidence and argument, the actual notices to the veteran of 
the VCAA, and the veteran's statements of record, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

Law and regulations, request to reopen a previously-denied 
claim 

Although the veteran's claims for service connection for a 
psychiatric disorder have been denied, the veteran may reopen 
the claim, if he submits new and material evidence.  38 
U.S.C.A. § 5108; Butler v. Brown, 9 Vet. App. 167, 171 
(1996).  The veteran contends that he has submitted such 
evidence.

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  No 
other standard than that articulated in the regulation 
applies to the determination in this case.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

38 C.F.R. § 3.156, as in effect prior to August 2001, does 
not identify the qualities evidence must have to be "so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  It is reasonable to require 
evidence submitted since the prior final denial to 
"contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge, supra, at 1363.  When 
determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Board also notes that Hodge and later cases regarding 
requests to reopen claims set forth a three-step analysis to 
be applied in determining whether evidence was new and 
material.  The second step of that analysis required VA to 
determine whether the claim is well-grounded under 38 
U.S.C.A. § 5107(a).  However, as noted above, the VCAA 
amended certain provisions of the laws governing veterans' 
benefits in November 2000, so that a veteran is no longer 
required to submit a well-grounded claim.  Therefore, the 
portion of the analysis in Hodge regarding determination of 
whether the new and material evidence establishes a well-
grounded claim has not been applied by the Board.

Law and regulations applicable to a claim for service 
connection

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Alternatively, service connection may be awarded for a 
"chronic" condition when (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307, and the veteran 
presently has the same condition); or (2) a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.  38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the inservice injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.

1.	Claim that new and material evidence has been 
submitted to reopen a
      claim for service connection for PTSD

By a rating decision issued in July 1991, a claim of 
entitlement to service connection for PTSD was denied, on the 
basis that no diagnosis of PTSD was medically assigned.  The 
evidence of record at that time included the veteran's 
service medical records and the report of an April 1991 VA 
examination.  A rating decision issued in June 1996 denied a 
request to reopen a claim of entitlement to service 
connection for PTSD.  Although the report of 1995 VA 
domiciliary residency was associated with the claims file 
since the 1991 decision, that report did not establish that a 
diagnosis of PTSD had been assigned, and the RO denied the 
request to reopen the claim.

In July 1998, the veteran disagreed with the June 1996 denial 
of service connection for PTSD.  The veteran was advised that 
the July 1998 disagreement was not timely.  The veteran did 
not perfect appeal of the decision as to timeliness of his 
disagreement.  The RO properly accepted the July 1998 
statement as a request to reopen the claim for service 
connection for PTSD.  The evidence associated with the claims 
file since the June 1996 rating decision includes numerous VA 
and private evaluations, outpatient treatment notes, and 
Social Security Administration records.  

The additional records, which are voluminous, disclose that 
the veteran has sought therapy for a psychiatric disorder on 
numerous occasions; these records are relevant to a claim for 
service connection for PTSD.  Under the definition of new and 
material evidence in effect at the time the veteran submitted 
the request to reopen the claim, prior to August 2001, the 
evidence added to the claims files since the June 1996 rating 
decision, which includes a provisional diagnosis of PTSD, as 
discussed below, must be considered new and material.  
38 C.F.R. § 3.156.  The claim is reopened.  

Once a claim has been reopened, the Board must determine 
whether the duty to assist the veteran to develop the claim 
has been met.  If so, then the claim may be decided on the 
merits.  

A December 1999 VA examination conducted by JRT, PhD, 
discloses an opinion that, if the veteran's stressor of being 
present as squadron leader when members of the squadron were 
injured in an accident on the firing range which resulted in 
several injuries to fellow service members could be verified, 
a diagnosis of PTSD might be appropriate.  The veteran 
contacted a member of the United States Senate to assist in 
obtaining verification of the stressor.  In May 2001, the 
Marine Corp indicated that no casualties in the veteran's 
unit during January or February 1978 could be verified.  
However, at the time of his November 1999 Board hearing, the 
veteran testified that this incident occurred in the fall of 
1977.  Further development is required, as discussed further 
in the Remand appended to this decision.  

Claim for service connection for a knee disorder

The veteran's service medical records disclose that he sought 
treatment for a variety of complaints in service, but the 
records are entirely devoid of a complaint of knee pain in 
either knee or treatment of any knee disorder.  The service 
separation examination, conducted in February 1978 reflects 
that the veteran's musculoskeletal system and lower 
extremities were normal in every respect.  Incurrence of a 
knee injury or a chronic knee disorder in service is not 
shown.

The veteran testified, at his November 2005 hearing before 
the Board that he sought treatment for a knee disorder in 
1979, proximate to his 1978 service discharge.  The veteran 
testified that the physician who provided that treatment, 
identified as Dr. Foster, is deceased, and his records are 
not available.  

VA and private clinical records dated in 1995 through May 
2001 fail to disclose any diagnosis of a knee disorder, 
although the veteran's complaints of knee pain were noted on 
several occasions.  In May 2000, the veteran complained of 
knee pain.  Radiologic examination of the knees was negative 
for any disorder.  There was no abnormality of muscle tone, 
no limitation of extension or flexion of either knee, and 
there was no tenderness with palpation of either knee.  The 
examiner concluded that no diagnosis of a knee disorder was 
appropriate, and recommended evaluation for pain management.  

On evaluation conducted in May 2001, the veteran complained 
of increased pain with compression across the patellofemoral 
joint.  The examiner found significant planovalgus foot 
positioning bilaterally.  The examiner concluded that the 
veteran's knee pain was related to the planovalgus foot 
positioning and recommended shoe inserts and patellofemoral 
strengthening.  This evidence is unfavorable to the veteran's 
claim, since the veteran has not been awarded service 
connection for planovalgus foot positioning, and this 
evidence establishes that no knee disorder was present.  

Because these records are devoid of evidence of a medical 
diagnosis of a knee disorder, the records are unfavorable to 
the claim, and contradict the veteran's testimony that he has 
had a knee disorder chronically and continuously since 
service, although these record support the veteran's 
testimony that he has knee pain.  

VA treatment notes dated in December 2005 disclose that the 
veteran complained of knee pain, together with back pain, 
neck pain, extremity pain, allodynia of the spine, and 
hyperalgesia.  The examiner notes that the veteran's 
complaints were consistent with a diagnosis of fibromyalgia.  
This evidence is unfavorable to the veteran's claim, since 
the veteran has not been awarded service connection for 
fibromyalgia.  In addition, this medical evidence contradicts 
the veteran's testimony that his VA providers are treating 
him for a knee disorder, and diminishes the credibility of 
the veteran's testimony.    

The medical evidence establishes that, if the veteran was 
treated for a knee disorder proximate to service, that 
disorder was acute and temporary, and was not present at the 
time of evaluations of the veteran's knees in May 2000 and 
May 2001.  The evidence establishes that the veteran does not 
have a current knee disorder which has been chronic and 
continuous since service, since no knee disorder was present 
at the time of the evaluations of knee pain in 2000 and 2001.

The evidence establishes that the veteran has been treated 
for knee pain, but his knee pain has been attributed to 
planovalgus positioning of the feet and fibromyalgia.  The 
veteran has not been granted service connection for any 
disorder to which knee pain has been attributed.  

The preponderance of the evidence is against a finding that 
the veteran manifested a chronic knee disorder in service.  
The preponderance of the evidence establishes that no chronic 
knee disorder which is currently present was diagnosed within 
an applicable presumptive period following the veteran's 
service.  The preponderance of the evidence establishes that 
the veteran's current complaints of knee pain are medically 
attributable to disorders for which service connection is not 
in effect.  The veteran has not established that he meets any 
criterion for service connection for a knee disorder under 
any theory of entitlement, including on a direct basis, under 
provisions applicable to presumptive service connection, or 
on the basis of secondary service connection.  The evidence 
is not in equipoise, and the provisions of 38 U.S.C.A. 
§ 5107(b) regarding reasonable doubt are not applicable to 
warrant a more favorable decision.  The claim for service 
connection for a knee disorder must be denied.  


ORDER

The request to reopen the claim of entitlement to service 
connection for PTSD is granted, and the claim is reopened; 
the appeal is granted to this extent only.

The appeal for service connection for a knee disorder is 
denied.


REMAND

The veteran has provided additional information regarding a 
stressor which, if verified, could support a diagnosis of 
PTSD.  Further assistance to the veteran to attempt to verify 
this stressor is required.  The AMC/RO should ask the veteran 
to verify the unit for which he was squadron leader.  His 
separation examination, dated in February 1978, reflects that 
he was assigned to K Company, 3rd Battalion, 8th Marines, 2nd 
Marine Division.  The veteran has indicated that he was 
stationed at Camp LeJeune, North Carolina, at that time.  
Unfortunately, the record of service, which should show the 
veteran's unit in Fall 1977 (when the veteran alleges the 
incident occurred), ends with a 1976 entry.  This record 
appears incomplete, and does not show where the veteran was 
stationed or his unit of assignment after 1976, although the 
Markings Page (NAVMC 118-23) confirms that the veteran was a 
squadron leader from August 1977 until his service separation 
in February 1978.  

The National Personnel Records Center should be asked to 
determine if there is a second page for the veteran's Record 
of Service (NAVMC 118(3)-PD) which is not in the personnel 
records currently associated with the claims file.  Once the 
veteran is satisfied that the correct unit/squadron 
information is available, a request for information should be 
sent to the Naval Safety Center and the Naval Historical 
Center.  Those entities should be asked to search for 
information about a firing range mishap resulting in injuries 
to that unit/squadron in Fall 1977.

The AMC/RO should also inform the veteran that Naval Safety 
Records of the mishap may not be available, since certain 
mishap records are kept 5 years and other mishap records are 
discarded when 20 years has elapsed, and this incident 
occurred nearly 30 years ago.  The veteran should be 
encouraged to attempt to identify the former fellow service 
members who were actually injured, as the veteran may be able 
to obtain corroboration of the incident from those 
individuals, or by VA if their service medical records are 
available to VA.  

The veteran contends that the depression for which he is 
currently treated was first manifested in service or has been 
chronic and continuous since service.  The veteran is 
entitled to medical examination to obtain opinion related to 
this contention.

The service medical records disclose that the veteran 
complained of back pain in service.  VA clinical records 
dated in 1995 disclose that the veteran provided a history of 
back pain beginning in 1990 or 1991, but the VA clinical 
records from 1990 or 1991 which would reveal the 
circumstances of the veteran's increase in back pain at that 
time have not been associated with the claims file.  By a 
statement dated in January 2006, a private provider indicated 
that it was possible that the veteran had an acute onset of 
back pain in service, as the veteran reported, but that it 
was difficult to assess that history without a complete 
review of the record.  This provider's statement suggests 
that medical examination and opinion based on a complete 
review of the record are necessary to determine whether the 
veteran's current back disorder is etiologically related to 
his service.  Remand for further development of this claim is 
required.  

A June 2003 treatment note indicated that it was "possible" 
that the veteran had recurrent prostatitis.  The examiner who 
conducted June 2004 VA examination for the purposes of 
determining whether a diagnosis of prostatitis was medically 
appropriate stated that there were no objective findings of 
prostatitis on physical or laboratory examination.  The 
examiner then stated that "The [veteran] may have 
prostatitis, but . . . I know of nothing in the literature, 
to connect military service to prostatitis."  The medical 
opinion states, in essence, that the veteran may or may not 
have prostatitis.  The Board is unable to determine whether 
the veteran is or is not entitled to service connection for 
prostatitis in the absence of a medical determination as to 
whether a medical diagnosis of prostatitis is or is not 
appropriate.  Further development is required.    

Accordingly, this case is being REMANDED to the RO through 
the AMC, in Washington, D.C., for the following actions:

1.  Obtain the veteran's VA medical 
records from January 2006 to the present.  

In addition, determine whether the 
veteran was treated at any VA facilities 
proximate to service, and, if those 
records have not yet been associated with 
the claims files, request those records.  

Determine what VA facilities treated the 
veteran from 1990 to 1995, and obtain 
records of orthopedic treatment during 
that time.  

2.  Ask the National Personnel Records 
Center to provide a complete copy Record 
of Service (NAVMC 118(3)-PD.  If no 
record reflecting the veteran's 
assignments after 1976 is located, ask 
the service department for additional 
information to determine same. 

3.  After the veteran verifies that the 
unit and squadron information for his 
squadron have been obtained, and the 
veteran has been afforded an opportunity 
to provide the most specific 
identification he is able to of the date 
of the alleged stressor, ask the Naval 
Safety Center, 375 A Street, Norfolk, 
Virginia 23511 to search for records of a 
firing range accident at Camp LeJeune, 
North Carolina, resulting in injuries to 
members of the veteran's unit and 
squadron during the identified period in 
an effort to verify the claimed stressor.  
The Naval Historical Center, 805 Kidder 
Breese, SE, Washington Navy Yard, 
Washington, DC 20374-5060, should be 
asked to search for this information, if 
the Naval Safety Center has no mishap 
investigation records from 1977.  

The veteran should be informed that 
records of an incident which occurred 
nearly 30 years ago may not be available, 
and the veteran should be advised that 
identification of the service members who 
were injured in the incident could assist 
in verification of the stressor.  If the 
veteran is able to identify the service 
members who were injured, the AMC/RO 
should determine whether additional 
development can be conducted based on 
that information.

4.  After all attempts to verify the 
alleged stressor have been completed, the 
veteran should be afforded psychiatric 
examination.  The information obtained 
during stressor development, if any, 
should be provided to the examiner.  The 
claims file must be made available to the 
physician designated to examine the 
veteran, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All indicated tests and 
studies, including psychological testing, 
should be accomplished, and all clinical 
findings should be reported in detail and 
correlated to a specific diagnosis(es).

The examiner should be informed that only 
stressors that have been verified by the 
RO may be used as a basis for a diagnosis 
of PTSD.  If the diagnosis of PTSD is 
deemed appropriate, the psychiatrist 
should specify whether the stressor(s) 
found to be established by the record was 
sufficient to produce PTSD, and whether 
there is a link between the current 
symptomatology and the in-service 
stressor(s) found to be established by 
the record.  

The examiner should be asked to provide 
an opinion addressing the following 
questions:

(a) Is it is at least as likely as not (a 
50 percent likelihood or more) that the 
veteran has PTSD as a result of his 
military service?

(b) Is it is at least as likely as not (a 
50 percent likelihood or more) that the 
veteran's diagnosed depression was first 
manifested during his military service, 
has been chronically and continuously 
present since his military service, or is 
etiologically related to his military 
service?

A complete rationale for the opinion 
expressed must be provided.

5.  The AMC or RO should arrange with the 
appropriate VA medical facility for the 
veteran to be afforded orthopedic 
examination to determine the etiology and 
onset of his current back disorder(s).  
The examiner should be asked to provide 
an opinion as to whether it is at least 
as likely as not (a 50 percent likelihood 
or more) that the veteran has a current 
back disorder as a result of his military 
service.  

6.  The veteran should be afforded 
genitourinary examination in order to 
determine whether the veteran currently 
has a chronic prostatitis or other 
urinary/prostate disorder.  The claims 
file should be made available to and 
pertinent documents therein reviewed by 
the examiner in conjunction with the 
examination, and its receipt and review 
should be acknowledged in the examination 
report.  The examiner should assign a 
diagnosis for each genitourinary disorder 
present.  The examiner should be asked to 
state whether there are any current 
objective manifestations of chronic 
prostatitis.  The examiner should be 
asked to state whether it is at least as 
likely as not (a 50 percent likelihood or 
more) that the veteran has a current 
urinary/prostate disorder as a result of 
his military service.  

7.  After all above actions and 
development have been conducted, the 
AMC/RO should review and readjudicate 
each claim on appeal.  If any 
determination remains adverse to the 
veteran, a supplemental statement of the 
case should be issued.  Thereafter, the 
case should be returned to the Board, if 
in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


